Robert W. Sadowski, Esq
ROBERT W. SADOWSKI PLLC
800 3 Avenue, 28th Floor

New York, New York 10022

Tel. No.: (646) 503-5341
Attorneys for Relator Orlando Lee

Noah Kinigstein, Esq.

315 Broadway, Suite 200

New York, New York 10007

Tel. No.: (212) 285-9300

Attorney for Relator Melville Luckie
and Relator Luz Gonzalez

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA and
NEW YORK STATE ex rel. ORLANDO LEE,
MELVILLE LUCKIE and LUZ GONZALEZ,

Plaintiffs/Relators,
- against -

NORTHERN METROPOLITAN
FOUNDATION FOR HEALTHCARE, INC.,
NORTHERN MANOR MULTICARE
CENTER, INC. AND NORTHERN MANOR
ADULT DAY HEALTH CARE PROGRAM,

Defendants.

 

 

Civ. No. CV 13-4933 (MKB)

OPPOSED PLAINTIFF'S MOTION IN LIMINE NO. 2 TO BAR ANY
REFERENCE TO THE TREBLING OF DAMAGES AND IMPOSITION OF
CIVIL PENALTIES

Qui tam Plaintiffs/Relators Orlando Lee, Melville Luckie and Luz Gonzalez (“Relators”),

by their undersigned counsel, hereby moves to bar any reference to the trebling of damages and

the imposition of civil penalties under the False Claims Act as irrelevant to the jury’s

assessment of liability and calculation of actual damages under Federal Rules of Evidence

401 and 402 and more prejudicial than probative under Federal Rule of Evidence 403. In
support thereof, Relators state as follows:

1. Under the False Claims Act (“FCA”), 31 U.S.C. § 3729, the Court has a statutory
duty to treble the damages sustained by the government and assess a civil penalty of no less than
$5,500 and no more than $11,000 for each false or fraudulent claim identified by the jury. The
New York State False Claims Act (“NYS FCA”) contains similar same statutory penalties.

See N.Y. Fin. L. § 189(h) ($6,000 to 12,000).

2. References to the trebling of damages and imposition of civil penalties are
irrelevant to the claims that will be tried before the jury, specifically whether Northern
submitted false claims for adult day care. As such, their reference is inadmissible. See FED.
R. EVID. 401, 402. Under the FCA, it is the Court, not the jury, that applies the multiplier and
assesses civil penalties. Cook Cnty. v. United States ex rel. Chandler, 538 U.S. 119, 132 (2003)
(“[I]f [the jury] finds liability, its instruction is to return a verdict for actual damages, for

which the court alone then determines any multiplier, just as the court alone sets any separate

penalty.”),! As mechanical duties left to the Court after the jury has returned its finding for
actual damages, it is impossible that the trebling of damages or imposition of civil penalties
could be “of consequence in determining the action.” FED. R. EVID. 401; see United States ex
rel. Laymon v. Bombardier Transp., 656 F. Supp. 2d 540, 547 (W.D. Pa. 2009) ("[T]he United
States Supreme Court has strongly implied that a jury in FCA cases is generally not to be
instructed on the possibility of treble and civil penalties.”’).

3. Additionally, references to the trebling of damages and imposition of civil
penalties are inadmissible under Federal Rule of Evidence 403 as they have no probative value,
see Cook Cnty., 538 U.S. at 132, and their inclusion would likely cause unfair prejudice by

tempting the jury to adjust their damage finding accordingly. CVD, Inc. v. Raytheon Co., 769

 
F.2d 842, 860 (1st Cir. 1985) (noting that there is a “danger that a jury may reduce a plaintiff's
award to account for trebling”); Pollock & Riley, Inc. v. Pearl Brewing Co., 498 F.2d 1240,
1243 (Sth Cir. 1974) (remarking that “a jury might take the revelation of the treble damage
provision as an intimation from the court to restrict the amount of damages"); Semke v.
Enid Auto. Dealers Ass'n, 456 F.2d 1361, 1370 (10th Cir.1972) ("The consequence of
advising the jury [that its verdict will be trebled] can only be that the jury will adjust its award
accordingly . . . it serves no useful function . . . and it is potentially harmful.”).

4. Further, courts have excluded references to the trebling of damages and
imposition of civil penalties as irrelevant and unfairly prejudicial in analogous statutory
contexts. United States v. Estate of Rogers, 2002 U.S. Dist. LEXIS 24282, *3 (E.D. Tenn. 2002)
(“[t]he plaintiff's motion in limine to exclude from the jury any reference to the trebling of
damages and imposition of civil penalties under the False Claims Act ...is GRANTED.”). See,
also, Liquid Air Corp. v. Rogers, 834 F.2d 1297, 1308 n.7 (7th Cir. 1987) (explaining that
information regarding RICO’s trebling provision is properly excluded because it “‘is irrelevant to
a jury’s deliberations and may confuse or prejudice the jury”), cert. denied, 492 U.S. 917, 109 S.
Ct. 3241, 106 L. Ed. 2d 588 (1989); Vidosh v. Holsapple, No. 84CV2447DT, 1987 WL 273164,
at *12-13, 1987 U.S. Dist. LEXIS 15749, at *39 (E.D. Mich. Feb. 2, 1987)(“[T]o inform the jury
of a treble damage provision will cause it to adjust its award accordingly and thus distort its true
function of finding damages...”); Rhue v. Dawson, 173 Ariz. 220, 224, 841 P.2d 215, 229 (Ct.
App. 1992)(informing the jury of trebling provision might thwart purpose of state RICO statute
by inducing the jury to reduce or eliminate damage award). Likewise, commentators uniformly
advise against bringing RICO’s trebling provisions to the jury’s attention. See, e.g., 4 Sand,
Siffert, Reiss & Batterman, Modern Federal Jury Instructions, § 84.06, at 84-74 to 75 (1993)(““As

in antitrust treble damages cases, it is not appropriate to inform the jury of trebling and attorneys
fee provisions.”); 3 Devitt, Blackmar & Wolff, Federal Jury Practice and Instructions, § 100.11 at
841 (4th Ed. 1987); Fujisawa Pharm. v. Kapoor, No. 92 C 5508, 1999 WL 543166 (N.D. IIL.
July 21, 1999) (granting plaintiff's motion to bar any reference to RICO's treble damage
provision as irrelevant). This same reasoning applies to FCA and NYS FCA claims, and
therefore references to the trebling of damages and imposition of civil penalties should be
excluded.
We have reached out to opposing counsel, and we assume they will oppose this motion.
WHEREFORE, for the reasons set forth above, Relators respectfully request that the
Court exclude any reference to the trebling of damages and imposition of civil penalties under
the FCA and NYS FCA.

Dated: October 22, 2019

s/Robert W. Sadowski
Robert W. Sadowski, Esq
ROBERT W. SADOWSKI PLLC
800 3 Avenue, 28th Floor
New York, New York 10022
Tel. No.: (646) 503-5341
Fax. No.: (646) 503-5348
Attorneys for Relator Orlando Lee

Noah Kinigstein, Esq.

315 Broadway, Suite 200

New York, New York 10007

Tel. No.: (212) 285-9300

Fax. No.:

Attorney for Relator Melville Luckie
and Relator Luz Gonzalez
